DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is construed to be indefinite because the recitation “the other end” lacks a positive antecedent basis.  Since claims 2-17 depend upon an indefinite claim, those claims are construed to be indefinite by dependency.  Claim 7 is further construed to be indefinite because the recitation “the outside” lacks a positive antecedent basis.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Poumey et al. (US 5,195,253) in view of Copitzky et al. (EP 2 680 666).  The claims are reasonably and broadly construed in light of the accompanying specification, to be disclosed by Poumey as teaching:
a cordless hair dryer (see title and abstract) comprising: 
a housing 3 including a body part gripped by a user and a head part having a blower tube therein; 
a battery 17 disposed inside the body part; 
a blower fan 14 disposed in one end of the head part; 
a support 1 which is inserted into the other end of the head part and fixed to an inner side of the blower tube; and 
a heating element 9, 10.  Poumey also discloses the claim 7 feature wherein the body part includes an inlet which communicates with the outside and provides an air flow path (expressly shown in figures 1, 3), the claim 8 feature wherein the body part includes an inner layer, which surrounds the battery, and an outer layer which is spaced a predetermined interval from the inner layer and surrounds the inner layer (expressly shown in figures 1, 4), and the claim 9 feature wherein the support includes a body part around which the planar heating element is wound and a support part which is in contact with the inner side of the blower tube and supports the body part (expressly shown in figures 1, 2).  Poumey discloses the claimed invention, except for the claimed  heating element formed as a carbon nanotube sheet and disposed on the support to receive power from the battery.  Coptizky, another hair dryer, discloses that feature in the sixth translated paragraph of that reference.  It would have been obvious to one skilled in the art, to combine the teachings of Poumey with the teachings of Copitzky for the purpose of insulation compatibility and providing electrically conductive material.  Furthermore, Poumey in view of Copitzky discloses the invention as claimed except for the claim 2 continuity, the claim 3 plurality of carbon nanotube sheets, each of which is disposed on one of a plurality of supports, the claim 4 planar heating element includes a plurality of carbon nanotube sheets disposed on the support to be spaced a predetermined interval from each other the claim 5 spiral form, the claim 6 electrical conductivity, the claim 10 infrared wavelengths, the claim 11 temperature range, the claim 12 periphery surroundings, the claim 13 temperature, the claims 14 and 15 predetermined interval disposal, or the claims 16 and 17 spiral form.  It would have been an obvious matter of design choice to recite those features, since the teachings of Poumey in view of Copitzky would perform the invention as claimed, regardless of those features and applicants have not claimed or specified the criticality of those features as being necessary for patentability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited with this application may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonably under current Office practice and procedure.  References A, B, C, D, E, F, G, H, I, K, L, cited on the first page of references with this action, and references C, D, cited on the second page, teach hair dryer prior art.  References M, N, O, P, Q, cited on the first page of references with this action and references A, B, cited on the second page, are patent publications from the same inventive entity.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Saturday, September 24, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753